Citation Nr: 1740213	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  14-08 736	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to an evaluation in excess of 50 percent for dysthymia, to include a total rating based on individual unemployability (TDIU).


REPRESENTATION

The Veteran represented by:  Robert V. Chisolm, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

P. Franke, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Army from February 1961 to February 1964 and April 1964 to March 1965.  

This matter initially came before the Board of Veterans' Appeals (Board) from a March 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  The Veteran testified at a Travel Board hearing before the undersigned in August 2014.  A transcript of the hearing is associated with the claims file. 

In February 2016, the Board denied the increased evaluation sought by the Veteran.  Upon the Veteran's appeal to the United States Court of Appeals for Veterans Claims (Court), the matter was remanded for action consistent with the terms of the Joint Motion for Remand (JMR) filed by the parties.  In part, the Board was faulted for not considering the TDIU issue.  The issue has been recharacterized accordingly on the title page.

This appeal was processed using the Veterans Benefits Management System (VBMS) and the Legacy Content Manager Documents (LCMD) (formerly Virtual VA) electronic claims files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon submission of additional evidence to the claims file on behalf of the Veteran, the record now contains an affidavit, signed by the Veteran, which provides the Veteran's narrative of how his service-connected psychiatric disability affects his life at present, as well as how it has affected his ability to maintain gainful employment. The Veteran's narrative asserts worsening symptoms and the details provide at least plausible indications of this.  

Additionally, the record now contains a report by a private treatment mental health provider, who appears to have had access to the claims file, has reviewed it and has conducted a telephonic interview with the Veteran.  The details of the clinical interview, the results of the mental status examination and the conclusions set forth by the provider also suggest the possibility of worsening symptoms.  As such, a new examination is now indicated.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the Veteran and/or his representative for information pertaining to any current treatment for the Veteran's dysthymia, at any VA facility and by any private treatment provider.    

Obtain any records pertaining to the above requests for information not yet associated with the claim's file and associate them with the claims file.  The Veteran's assistance should be requested in obtaining any records of recent treatment as indicated.  All attempts to obtain records should be documented in the claims file.

2.  After all additional records pertaining to the Veteran's dysthymia have been obtained and associated with the claims file, but whether or not records are obtained, schedule the Veteran for an examination with a VA examiner.  

The examiner is requested to provide findings as to the nature, severity, and extent of the Veteran's dysthymia.  The electronic claims folders should be made available to the examiner in conjunction with the examination.  All indicated tests should be accomplished and all findings reported in detail.  Any appropriate Disability Benefits Questionnaire (DBQ) should be completed.  

The examiner is requested to provide an opinion, in which the examiner should comment on the findings and opinions of other examiners.  In addition, the opinion should acknowledge, address, consider, and discuss all lay evidence in the record pertaining to the Veteran's dysthymia to include the Veteran's August 28, 2014 Board hearing testimony, the Veteran's lay statements, any lay statements of his wife, family members, friends, co-workers, or others; and the Veteran's reports to providers, as they appear throughout the record.

All functional limitations should be set out in detail.  Findings should be reconciled with other records on file, to the extent possible.

If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.  

The Veteran  has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




